 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCal Gas Redding, Inc. and General Teamsters andWarehousemen Local 137, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 20-RC- 14636March 20, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS PENELLO, MURPHY, AND TRUESDALEPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 20 of theNational Labor Relations Board on July 24, 1978, anelection by secret ballot was conducted on August 10,1978, among the employees in the stipulated unit.Following the election the parties were furnished witha tally of ballots which showed that of approximatelyfour eligible voters, three cast ballots, of which twowere for, and one against, the Petitioner. There wereno challenged ballots. The Employer filed timely ob-jections to conduct affecting the results of the elec-tion.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 20 conducted aninvestigation and, on August 25, 1978, issued andduly served on the parties her Report on Objections.In her report, the Regional Director recommendedthat the Board overrule the objections and issue anappropriate certification. The Employer filed timelyexceptions to the Regional Director's report and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(a)(1) and 2(6) and(7) of the Act.4. As stipulated by the parties, the following em-ployees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All drivers and service men, excluding all otheremployees, guards and supervisors as defined inthe Act.5. The Board has considered the Regional Direc-tor's report, the Employer's exceptions and brief, andthe entire record in the case, and hereby adopts theRegional Director's findings and recommendationsonly to the extent consistent herewith.In considering the Employer's objections, the Re-gional Director concluded that the inability of em-ployee Ronald Lentz to participate in the election wasdue to unforeseen circumstances which did not war-rant setting aside the election. We disagree.'The election was conducted between 8 and 8:30a.m., on Thursday, August 10, 1978. At 7 o'clock onthe morning of the election, the Employer sent Lentzto fuel a propane gas tank. He finished filling the tankat 7:45 a.m. At that time, he discovered the tank hadseveral leaks and, due to the emergency nature of thesituation, was required to stop the gas leaks beforereturning to the Employer's premises to cast his bal-lot. Lentz completed the necessary repairs and re-turned to the Employer's premises at approximately8:45 a.m. By that time, the Board agent had com-pleted the balloting, had issued a tally of ballots, andhad left the Employer's premises.In recommending that the election not be set aside,because Lentz was prevented from voting due to un-foreseen circumstances, the Regional Director reliedon Wanzer Dairy Division of the Southland Corpora-tion, 232 NLRB 631 (1977), and Versail Manufactur-ing, Inc., Subsidiary of Philips Industries Inc., 212NLRB 592 (1974). We find those cases distinguishedfrom the instant situation for the following reasons.In Versail Manufacturing, Inc., supra, an employeewas prevented from returning to vote by personal ac-tivities which were outside the normal course of hisduties for his employer. In declining to set that elec-tion aside, the Board distinguished the facts in thatcase from those in Yerges Van Liners, Inc., 162NLRB 1259 (1959), where an employee was pre-vented from voting because he was away from theplant in the normal course of his duties for his em-ployer. The Board stated:In our opinion, the fact that required the Yergeselection to be set aside was that the employeewas caused to miss the election by the Employer,a party to the proceeding. The same protectivepolicy would be applicable if the petitioningunion, or the Board itself, prevented an eligibleemployee from voting. It would be inapplicable,I The Regional Director also concluded, and we agree, that a representa-tive number of eligible voters participated in the election and that evidenceintended to show that the employees repudiated the election does not war-rant setting aside the election.241 NLRB No. 39290 C(AL GAS REDDING, INC.of course, if the crucial employee was preventedfrom voting by reason of sickness or some otherunplanned occurrence beyond the control of theparties, the Board, or the employee.2Thus, in Versail, inasmuch as the employee was pre-vented from voting by his own actions rather thanbecause he was away in the normal course of his du-ties for his employer, the Board declined to set theelection aside.In Wanzer Dairy, supra, a driver was preventedfrom returning to the employer's plant to vote by asevere storm. It was undisputed that the factor whichprevented the voter's timely return, the storm, wasbeyond the control of the parties to the proceeding.The Board, therefore, held that the employee had notbeen prevented from voting by the conduct of eitherparty and declined to set the election aside.)In the present case, Lentz was prevented from vot-ing because he repaired a leaking propane tank inorder to eliminate the emergency situation created byhis filling the tank. Whenever an explosive gas isstored under pressure, the potential for dangerousleaks is present. Thus, in our opinion, checking forleaks and making emergency repairs when necessaryare integral parts of the normal duties of one fillingthe tank, regardless of the actual frequency withwhich such dangerous situations occur. Lentz was not2212 NLRB at 593.' Member Truesdale did not participate in the decision in Wanzer Duio.and does not agree with it. He, therefore. would reverse that decision to theextent that it is inconsistent with the decision in this case.prevented from voting by his personal activities, as inVersail, nor was he delayed in returning to vote bysome unforeseeable, uncontrollable occurrence like asevere storm, as in Wanzer Dair. Rather, we findthat Lentz was prevented from voting by the conductof the Employer, a party to these proceedings, insending him out to fill the tank.4Accordingly, contrary to the Regional Director'srecommendation, we shall sustain the Employer's ob-jection, set aside the election, and direct a secondelection.ORDERIt is hereby ordered that the election previouslyconducted herein on August 10, 1978, be, and ithereby is, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]' While the Board would normally not set aside an election based onobjections raised by the party responsible for the objectionable conduct. wedo so here because of the special circumstances of this case. As noted atxL)e.Lentz had completed filling the tank at 7:45 am. Presumabl. therefore.under normal conditions, the task assigned Lentz b the Emploser wouldhave been completed with sufficient time remaining before the close o theballoting for him to return and vote. Thus. there is no evidence and nocontention that the Employer dispatched Lentz with the knowledge or ex-pectation that that assignment would prevent him from voting. Further.Lentz' disenfranchisement and the resulting close election occurred becauseof his responsible attention to an emergency situation. Under all these cir-cumstances. we find that the interest of free employee choice will be servedby the direction of a second election. regardless of which party brought thecircumstances to our attention291